FOR IMMEDIATE RELEASE Contact: Danny Meisenheimer VP of Brand Management Pizza Inn, Inc. 469-384-5000 dmeisenheimer@pihq.com PIZZA INN, INC. REPORTS RESULTS FOR THE THIRD QUARTER OF FISCAL YEAR 2008 Momentum continues with 1.1% Domestic Chain-wide Comparable Sales Growth The Colony, Texas – May 7, 2008 PIZZA INN, INC. (NASDAQ:PZZI) today reported basic and diluted net income of $0.09 per share for its third fiscal quarter ended March 23, 2008 compared to $0.05 per share in the same quarter in the prior fiscal year.The quarter resulted in net income of $898,000, versus net income of $457,000 for the same quarter in the prior fiscal year, on revenues of $11,668,000 and $11,583,000, respectively. Operating performance for the third quarter of fiscal year 2008 included the following: · Comparable domestic buffet restaurant sales increased 1.8% for the third quarter and 3.4% year-to-date from the prior fiscal year. · Comparable domestic chain-wide sales increased 1.1% for the third quarter and 2.3% year-to-date from the prior fiscal year. · General and administrative expenses were lower by 23% for the third quarter and 43% year-to-date compared to the prior fiscal year. · The Company recorded income of $714,000 related to the release of a valuation allowance against its deferred tax asset.This amount was offset by an expense of $498,000 for income taxes estimated for the nine months ended March 23, 2008. As of
